DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
The present application claims foreign priority from KR-10-20200090844 filed in Korea on 07/22/2020. The priority documents were electronically retrieved on 07/07/2021. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2021 is considered and attached. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by JEONG et al., (US-20210167163-A1, hereinafter as, JEONG). 

In regards to claim 21, JEONG discloses a display device comprising: a substrate having an active area, a visible region located on the active area (fig.1, display substrate as shown having a display area 100 as an active area and a visible area disposed on the active area, para 0062), and a non-visible region defined thereon (fig.1, para 0062, when a user views the front surface of the display device 10, a part of the case 200 may be shown. In some cases, when the display device 10 is implemented in a full-display type, when the user looks at the front of the display device 10, the case 200 may not be visible or almost invisible, and only the display panel 100 may be visible. For example in fig.7, the non-visible area would correspond to bonding pad region of X-TL and Y-TL near the touch driving circuit 510); a plurality of conductive layers disposed on the substrate on top of each other in a layered manner (fig.9, plurality of conductive layers as shown disposed on top of each other in a stack/layer manner); and at least one insulating layer disposed between the plurality of conductive layers to thereby separate the plurality of conductive layers from being in electrical contact with each other (either one of INS or ILD insulating layers disposed in-between the plurality of conductive layers to insulate them electrically, fig.9), wherein the visible region comprises a line area where one of the conductive layers beneath the topmost conductive layer is disposed (fig. 9, under the display area 100 comprises  one of the conductive layers  below the top most conductive layer Y-TE/Y-TL), and a line-free area where the one of the conductive layers beneath the topmost conductive layer is not disposed (negative limitation. Area where dummy metals are disposed as line-free area), and wherein the topmost conductive layer comprises a first dummy pattern that is disposed in the line-free area (dummy metal DM may be present in the area of the touch electrode TE, para 0226, fig. 10). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over JEONG.
In regards to claim 22, JEONG discloses the display device of claim 21, wherein the topmost conductive layer includes a plurality of touch signal lines provided therein (YT-L/Y-TE and XCL, fig.9), 
JEONG discloses the invention except for “and wherein the first dummy pattern has a width greater than a width of the touch signal lines.” 
 Change in size:
It would have been an obvious matter of design choice to have the first dummy pattern width greater than a width of the touch signal lines, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Allowable Subject Matter
Claims 1-20 are indicated as allowable.
The following is a statement of reasons for the indication of allowable subject matter: 
In regards to claim 1, JEONG discloses a display device (fig.1, a display device) comprising: a substrate having a visible region with an active area (fig.1, display substrate as shown having a display area 100 as an active area and a visible area) and a non-active area located on one side of the active area in a first direction (bezel area 200 as non- active area, fig. 1 on at least on a bottom edge direction), and a non-visible region defined thereon (fig.7, the non-visible area would correspond to bonding pad region of X-TL and Y-TL near the touch driving circuit 510), wherein the non-visible region is disposed farther from the active area in the first direction than the non-active area is (the non-visible region is farther away from the active area 100 in vertical bottom edge direction than the bezel area 200, fig. 7, fig.1); a first conductive layer disposed on the substrate (fig. 9, NE1 layer of the DRT disposed on substrate 320); a first insulating layer disposed on the first conductive layer (Gate insulation layer GI disposed on the NE1, fig.9); a second conductive layer disposed on the first insulating layer (NE2/NE3 layer disposed on the GI, fig.9); a first via layer disposed on the second conductive layer (a via hole disposed on NE2/NE3 layer, fig. 9); a second insulating layer disposed on the first via layer (INS layer disposed on via hole layer where NE3/NE2 layer is as shown, fig.9); and a third conductive layer (touch layer comprising Y-TE and X-CL, fig. 9) disposed on the second insulating layer (disposed on the INS layer, fig. 9)  and comprising a plurality of touch signal lines (comprises Y-TE and X-CL, the touch electrodes as shown, fig. 9), 
JEONG does not disclose “wherein the non-active area of the visible region comprises a line area where the second conductive layer is disposed, and a line-free area where the second conductive layer is not disposed, and wherein the third conductive layer comprises a first dummy pattern that is disposed in the line-free area and has a width greater than a width of the touch signal lines.”   
Claims 2-17 depend from claim 1 and are also indicated as allowable based on their respective dependencies from the independent claim 1.        

In regards to claim 18, JEONG discloses a display device (fig.1, a display device) comprising: a substrate having an active area (fig.1, display substrate as shown having a display area 100 as an active area)  and a non-active area on one side of the active area in a first direction defined thereon (bezel area 200 as non- active area, fig. 1 on at least on a bottom edge direction); a first conductive layer disposed on the substrate (fig. 9, NE1 layer of the DRT disposed on the substrate 320); a first insulating layer disposed on the first conductive layer (Gate insulation layer GI disposed on the NE1, fig.9); a second conductive layer disposed on the first insulating layer (NE2/NE3 layer disposed on the GI, fig.9); a first via layer disposed on the second conductive layer (a via hole disposed on NE2/NE3 layer, fig. 9); a second insulating layer disposed on the first via layer (INS layer disposed on via hole layer where NE3/NE2 layer is as shown, fig.9); a third conductive layer (touch layer comprising Y-TE and X-CL, fig. 9) disposed on the second insulating layer (disposed on the INS layer, fig. 9) and comprising a plurality of touch signal lines (comprises Y-TE and X-CL, the touch electrodes as shown, fig. 9); and a protective layer (PAC, the protective layer, fig. 9) disposed on the third conductive layer (disposed over the touch layer of Y-TE and X-CL, fig. 9) 
JEONG fails to disclose, as a whole, “and having a black matrix disposed on a surface thereof that faces the substrate, wherein an end of the black matrix is spaced apart from the active area when viewed from above the display device, wherein the non-active area comprises a non-visible region in which the black matrix is disposed entirely, and a visible region in which the black matrix is disposed partially, wherein the visible region comprises an area where the second conductive layer is disposed, and a line-free area where the second conductive layer is not disposed, and wherein the third conductive layer comprises a dummy pattern that is disposed in the line-free area and has a width larger than a width of the touch signal lines.” 
Claims 19-20 depend from claim 18 and are also indicated as allowable based on their respective dependencies from claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627